Detailed Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Publication WO 2015/126483 A2 to Kupiszewski in view of US Patent No. 6,886,629 B2 to Dietrich, hereafter Dietrich 629.  A copy of Kupiszewski was provided by applicant with the IDS of 21 August 2019.


    PNG
    media_image1.png
    714
    607
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    735
    607
    media_image2.png
    Greyscale

Kupiszewski limitations from claim 19 in figs. 2 and 3, shown below, a heat exchanger, comprising:
a monolithic core body (40) having a first set of flow passages (52) and a first coefficient of thermal expansion (being constructed of a metal or alloy material as taught in ¶ 36); and 
a first manifold (51) unitarily formed with the monolithic core body (40, as taught in ¶ 40) in fluid communication with and defining a first fluid inlet for the first set of flow passages (as shown in fig. 3).
Regarding claims 19 and 20, Kupiszewski does not teach the manifold having a coefficient of thermal expansion that is different than that of the monolithic core as taught in claim 19, or specifically less than that of the monolithic core as taught in claim 20.  -6 m/(m C) as per The Engineering ToolBox: Thermal Expansion of Metals.  Dietrich 629 teaches in col. 2, lines 41-49 a heat exchanger having a core made of aluminum plates (having a CTE of 23.6 10-6 m/(m C) per The Engineering ToolBox: Thermal Expansion of Metals reference) and having manifolds (referred to as “headers” in Dietrich 629) fitted to the core and made of steel, with examples of Cr-Ni steel, low-temperature steel, and C-steel.  Taking the specific example of Cr-Ni steel, Reade: Nickel-Chromium Alloys (NiCr) reference teaches such alloys of Nickel Chromium Steel to have Coefficients of Themal Expansion ranging from 9-16 10-6/K.  Reade: Nickel-Chromium Alloys (NiCr).  It is noted that Units of m/(m C) and /K are equivalent as the units of meters in the first cancel and the 1 ºC equals 1 Kelvin as a temperature difference.  Thus, whether the core material of cast aluminum bronze taught by Kupiszewski (CTE 16.2) or of aluminum taught by Dietrich 629 (23.6) is used in the combined system, the range of CTE for Cr-Ni steel (8-16) is different as taught in claim 19 and less as taught in claim 21.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kupiszewski with the steel manifolds/headers of Dietrich 629 because low-strength materials like aluminum or even higher-strength aluminum alloys have a strength lower than that of steel and can thus limit the sizes of parts and thus the performance of the heat exchanger as taught in col. 1, lines 29-41 and col. 2, lines 41-49.
Both The Engineering ToolBox: Thermal Expansion of Metals and Reade: Nickel-Chromium Alloys (NiCr) are provided as non-patent literature to demonstrate the known properties of materials discussed by Kupiszewski and Dietrich 629 and are not relied upon -6 m/(m C).)

Kupiszewski teaches limitations from claim 21 in fig. 2, shown above, the heat exchanger of claim 19 further comprising a skin surrounding at least a portion of the monolithic core body (40, as taught in ¶ 36, the tubes 52 are a separate material “formed integrally” with the core 40)  having a coefficient of thermal expansion that is less than the coefficient of thermal expansion of the monolithic core body (these tubes are taught to have a more thermally resistant material than the core itself and the example materials listed such as INCONEL alloy have a lower CTE than the materials taught for the body itself, e.g. cast aluminum bronze of the core with a CTE of 16.2 10-6 m/(m C) compared to INCONEL alloy at 11.5  10-6 m/(m C) as per The Engineering ToolBox: Thermal Expansion of Metals.  It is further noted that even if the aluminum material of Dietrich were substituted in place of the aluminum bronze of Kupiszewski, the CTE of 23.6 is also greater than the 11.5 CTE of INCONEL.) 

Regarding claim 23, Kupiszewski teaches a heat exchanger having a core and a manifold attached to the core.  Kupiszewski does not teach the coefficient of thermal expansion for at least a portion of the first manifold being between 5 and 10 ppm/ºC.  As discussed in the above rejection of claim 19, Dietrich 629 teaches in col. 2, lines 41-49 a heat exchanger having manifolds (referred to as “headers” in Dietrich 629) fitted to the Reade: Nickel-Chromium Alloys (NiCr) reference teaches such alloys of Nickel Chromium Steel to have Coefficients of Themal Expansion ranging from 9-16 10-6/K.  Reade: Nickel-Chromium Alloys (NiCr), with the low end of this range falling within the claimed range of 5-10 ppm/ºC.  One of ordinary skill in the art at the time the application was effectively filed would have recognized the degree of thermal expansion to be a result effective variable in a heat exchanger installation as it determines the thermal stresses which will be experienced by the structure and thus the lifespan and reliability of the equipment and because the selection of a material to provide a desired Coefficient of Thermal Expansion will also include determining the other properties, including mechanical strength and thermal conductivity, provided by that material.  It has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Ranges.

Regarding claim 24, Kupiszewski teaches the core of his inventor being “cast aluminum bronze” (¶ 36) which has a CTE of 16.2 as taught by The Engineering ToolBox: Thermal Expansion of Metals but does not teach this material having a CTE greater than 20 ppm/ºC.  Dietrich 629 teaches in col. 1, lines 20-23 and 29-31 that elements of a heat exchanger that do not require high structural strength may be made from aluminum which is taught by The Engineering ToolBox: Thermal Expansion of Metals to have a CTE of 23.6.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kupiszewski with the aluminum heat exchanging .

Claim 1-3, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kupiszewski in view of Dietrich 629, and European Publication EP 3,410,054 to Caimano et al., a copy of which was provided by applicant with the IDS of 21 August 2019.

Kupiszewski teaches limitations from claim 1 in figs. 2 and 3, shown above, a method of forming a heat exchanger (42), the method comprising: 
forming a monolithic core (40) having a first set of flow passages (52); and 
manufacturing onto the monolithic core a first manifold (51), where the first manifold defines a first fluid inlet that is in fluid communication with the first set of flow passages (as shown in fig. 3. 
Kupiszewski does not teach the manifold having a coefficient of thermal expansion that is less than that of the monolithic core as taught in claim 1.  Kupiszewski teaches the core of his invention to be formed of “cast aluminum bronze” which has a Coefficient of Thermal Expansion of 16.2 10-6 m/(m C) as per The Engineering ToolBox: Thermal Expansion of Metals.  Dietrich 629 teaches in col. 2, lines 41-49 a heat exchanger having a core made of aluminum plates (having a CTE of 23.6 10-6 m/(m C) per The Engineering ToolBox: Thermal Expansion of Metals reference) and having manifolds (referred to as “headers” in Dietrich 629) fitted to the core and made of steel, with examples of Cr-Ni steel, low-temperature steel, and C-steel.  Taking the specific example of Cr-Ni steel, Reade: Nickel-Chromium Alloys (NiCr) reference teaches such alloys of Nickel Chromium -6/K.  Reade: Nickel-Chromium Alloys (NiCr).  It is noted that Units of m/(m C) and /K are equivalent as the units of meters in the first cancel and the 1 ºC equals 1 Kelvin as a temperature difference.  Thus, whether the core material of cast aluminum bronze taught by Kupiszewski (CTE 16.2) or of aluminum taught by Dietrich 629 (23.6) is used in the combined system, the range of CTE for Cr-Ni steel (8-16) is less as taught in claim 1.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kupiszewski with the steel manifolds/headers of Dietrich 629 because low-strength materials like aluminum or even higher-strength aluminum alloys have a strength lower than that of steel and can thus limit the sizes of parts and thus the performance of the heat exchanger as taught in col. 1, lines 29-41 and col. 2, lines 41-49.
Although Kupiszewski teaches in ¶¶ 7 and 9 that additive manufacturing is desirably used in the heat exchanger of his invention, Kupiszewski does not teach the manifolds being additively manufactured onto the monolithic core.  Caimano teaches in ¶ 52 in col. 13, a method of producing a heat exchanger in which manifolds may be integrally formed on a bank of tubes using additive manufacturing methods.  It would have been obvious to one of ordinary skill in the art at the time the invention was made employ the additive manufacturing process of Caimano in the heat exchanger manufacturing process of Kupiszewski in order to reduce the time and expense of manufacturing the manifolds compared to conventional methods as taught in Caimano’s ¶ 3.

claim 2, refer to the above rejection of claim 1, particularly regarding the teachings of Caimano of the manifold being additively manufactured integrally with the main body (¶ 52).

Kupiszewski teaches limitations from claim 3, the method of claim 1 wherein the monolithic core is made of a first material (as described in ¶ 36) and the first manifold is made of a second material different from the first material (as described in ¶ 40). 

Kupiszewski teaches limitations from claim 9 in fig. 2, shown above, the method of claim 1 wherein forming the monolithic core (40) further includes a second set of flow passages (54) fluidly separate from the first set of flow passages (52) (as shown in fig. 2 and taught in ¶ 36.) 

Kupiszewski teaches limitations from claim 10 in figs. 2 and 3, shown above, the method of claim 9, further comprising manufacturing onto the monolithic core (40) a second manifold (another of the manifolds 51), where the second manifold defines a second fluid inlet that is in fluid communication with the second set of flow passages (54) and where the second manifold has a coefficient of thermal expansion less than the coefficient of thermal expansion of the monolithic core (the composite materials taught for the manifold in ¶ 40 have lower CTE than the metals and alloys taught for the core in ¶ 36). 
Although Kupiszewski teaches in ¶ 7 and 9 that additive manufacturing is desirably used in the heat exchanger of his invention, Kupiszewski does not teach the manifolds 

Regarding claim 11, Kupiszewski does not teach the two manifolds having different coefficients of thermal expansion.  One of ordinary skill in the art at the time the application was effectively filed would have found these two coefficients to thermal expansion to be result effective variables as each contributes to the thermal stresses the respective manifold will experience in operation and thus to the reliability and lifespan of the components.  Further, it will be recognized that they require separate optimization and likely separate optimal values as each is likely to handle fluids at a different range of temperatures and thus the lower CTE and potentially higher material cost of a manifold handling higher temperature fluid will not be required of one handling lower temperature fluid.  It has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Ranges.

 Kupiszewski teaches limitations from claim 12 in fig. 2, shown above, the heat exchanger of claim 19 further comprising a skin surrounding at least a portion of the -6 m/(m C) compared to INCONEL alloy at 11.5  10-6 m/(m C) as per The Engineering ToolBox: Thermal Expansion of Metals.  It is further noted that even if the aluminum material of Dietrich were substituted in place of the aluminum bronze of Kupiszewski, the CTE of 23.6 is also greater than the 11.5 CTE of INCONEL.) 
Although Kupiszewski teaches in ¶¶ 7 and 9 that additive manufacturing is desirably used in the heat exchanger of his invention, Kupiszewski does not teach the tubes’ skins being additively manufactured onto the monolithic core.  Caimano teaches a heat exchanger including a plurality of heat exchanger tubes disposed within a housing (¶ 14, and 34) and teaches a method of manufacturing such a heat exchanger including the tubes thereof by means of additive manufacturing methods (¶ 37).  It would have been obvious to one of ordinary skill in the art at the time the invention was made employ the additive manufacturing process of Caimano in the heat exchanger manufacturing process of Kupiszewski in order to reduce the time and expense of manufacturing the heat exchanger compared to conventional methods as taught in Caimano’s ¶ 3.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kupiszewski and Dietrich 629 as applied to claim 19 above and further in view of US Publication No. 2017/0044982 A1 to Duesler et al.

Regarding claim 22, Kupiszewski teaches a heat exchanger having a core and a manifold attached to the core.  Kupiszewski does not teach the material of the manifold being an alloy having 35-55% nickel.  Duesler teaches in ¶ 40 a heat exchanger having manifolds which “may be made of a high-performance nickel-chromium alloy” and gives as examples the trademarked alloys INCONEL and HAYNES 282.  The trademark INCONEL can refer to a number of nickel-based allies of particularly compositions.  As an example, examiner directs attention to INCONEL 617, a technical data sheet for which is presented by examiner in the High Temp Metals NPL.  This document teaches the various elements used in INCONEL 617 with maximum and minimum values, with nickel providing the remainder.  Given the maximums of all other elements, the minimum content of nickel is 44.214%.  Similarly, the NPL of Elgiloy demonstrates the composition known in the art for the alloy HAYNES 282, including ranges of elements with nickel as the remainder.  Given the maximum amounts of all other constituents, the minimum nickel in HAYNES 282 is 53.36%.  It is noted that the teachings of High Temp Metals and Elgiloy are presented to show what is understood by one of ordinary skill in the art by the terms of art used by Duesler and are not themselves relied upon as references in the instant rejection.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kupiszewski with the INCONEL or HAYNES .

Claims 4-5, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kupiszewski, Dietrich 629, and Caimano as applied to claims 1-3 above, and further in view of Duesler.

Regarding claim 4, Kupiszewski teaches a heat exchanger having a core and a manifold attached to the core.  Kupiszewski does not teach the material of the manifold being an alloy having 35-55% nickel.  Duesler teaches in ¶ 40 a heat exchanger having manifolds which “may be made of a high-performance nickel-chromium alloy” and gives as examples the trademarked alloys INCONEL and HAYNES 282.  The trademark INCONEL can refer to a number of nickel-based allies of particularly compositions.  As an example, examiner directs attention to INCONEL 617, a technical data sheet for which is presented by examiner in the High Temp Metals NPL.  This document teaches the various elements used in INCONEL 617 with maximum and minimum values, with nickel providing the remainder.  Given the maximums of all other elements, the minimum content of nickel is 44.214%.  Similarly, the NPL of Elgiloy demonstrates the composition known in the art for the alloy HAYNES 282, including ranges of elements with nickel as the remainder.  Given the maximum amounts of all other constituents, the minimum nickel in HAYNES 282 is 53.36%.  It is noted that the teachings of High Temp Metals and Elgiloy are presented to show what is understood by one of ordinary skill in the art by the terms of art used by Duesler and are not themselves relied upon as references in the instant 

Regarding claim 5, Kupiszewski teaches the core of his inventor being “cast aluminum bronze” (¶ 36) but does not specifically teach it being made from aluminum.  Dietrich 629 teaches in col. 1, lines 20-23 and 29-31 that elements of a heat exchanger that do not require high structural strength may be made from aluminum.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kupiszewski with the aluminum heat exchanging core of Dietrich 629 as aluminum is well known in the art to be a common, inexpensive material with low weight and good corrosion resistance and heat exchanging performance.
Regarding the limitations of claim 13, refer to the above rejection of claim 22, noting that both INCONEL and HAYNES 282 are alloys containing both nickel and iron.

Regarding the limitations of claim 14, refer to the above rejection of claim 1 regarding the method of constructing a heat exchanger and claim 22 regarding the nickel alloy material of the manifold.

Regarding the limitations of claim 15, refer to the above rejection of claim 22, noting particularly the nickel content of INCONEL 617 which may be 44.214%, within the recited scope of 40%-50% of claim 15.

Regarding the limitations of claim 18, refer to the above rejection of claim 21 regarding the skin of a portion of the monolithic core.  It is further noted that a material taught by Kupiszewski is INCONEL alloy, regarding the composition and nickel content of which refer to the discussion of the above rejection of claim 22.  (Although this discussion was presented in the rejection of claim 22 regarding Duesler’s teachings of INCONEL alloy, they are equally applicable to Kupiszewski who also teaches such an alloy in the context of a coating in the passages of his invention.)

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kupiszewski, Dietrich 629, and Caimano as applied to claim 1 above, and further in view of US Publication No 5,527,445 A to Palumbo et al.

Regarding claims 6 and 7, Kupiszewski teaches a heat exchanger having a core and a manifold attached to the core.  Caimano teaches such a manifold being formed by additive manufacturing.  Neither Kupiszewski nor Caimano teaches the additive manufacturing being performed by electroforming as taught in claim 6 or the electroforming including a direct or pulsed current power supply as taught in claim 7.  Palumbo teaches an electroforming operation for forming structure for a heat exchanger as taught in clam 6 and teaches in col. 3, lines 38-40 that the process uses a direct current power supply which is taught in the Abstract of his invention to be operated in a pulsed manner.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kupiszewski with the electroforming methods of .

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kupiszewski, Dietrich 629, Caimano, and Palumbo as applied to claims 1, 6, are 7 above, and further in view of US Publication No. 2018/0045471 A1 to Dietrich, hereafter Dietrich 471.

Regarding claim 8, Kupiszewski teaches a heat exchanger having a core and a manifold attached to the core.  Kupiszewski does not teach the material of the core being made by direct metal laser sintering.  Dietrich 471 teaches in ¶ 44, that in the manufacture of heat exchanging surface elements for a heat exchanger, desirable manufacturing processes may include 3D printing and laser sintering manufacturing of aluminum material.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kupiszewski with the laser sintering process of Dietrich 471 because elements produced by such a process are “particularly stable or robust with respect to environmental influences” as taught by Dietrich in ¶ 47. 

Claims 16 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kupiszewski, Dietrich 629, Caimano, and Duesler as applied to claims 14 and 15 above, and further in view of Palumbo and Dietrich 471.

claim 16, refer to the above rejection of claims 8 with regard to the electroforming of the manifold and of claim 6 with regard to the laser sintering of the core.

Regarding the limitations of claim 17, refer to the above rejection of claim 2.

Response to Arguments
Applicant's arguments filed 20 September 2021 have been fully considered but they are not persuasive.
Applicant argues on pp. 7-8 of the reply that Kupiszewski teaches away from the modification relied upon in the rejection of claim 19, pointing to a passage in ¶ 40 which states that “The transition joint 51 may be clad or explosion welded composite insert or properly matched materials whereby metals are substantially welded to like metals in making a fusion weld joint” as requiring that the coefficients of thermal expansion (CTE) not vary among the materials involved.
In response, examiner disagrees.  The passage applicant identifies does not include any teaching of the thermal expansion or coefficients thereof of the materials involved and only gives broad teachings of the materials being “properly matched” or “like metals” without any teaching what constitute “like metals” or what “matching” would be “proper” or “improper”.  Further, even if taken to require similar or identical coefficients of thermal expansion as applicant appears to allege, it is noted that this teaching of Kupiszewski is not limiting as it recites only that the joint “may be” formed in the recited manner and of “properly matched materials” or “like metals” but does not recite that it 
Kupiszewski does refer to coefficients of thermal expansion in ¶ 36, but here as well does not present any teachings which would teach away from the modification with Dietrich as set forth in the rejection of claim 19.  In ¶ 36, Kupiszewski teaches that “It may be desirable to as closely match coefficient of thermal expansion (CTE) in order to reduce stress build up during production and operation of the different materials utilized for the tubes 52, 54 and the body 30.”  Again, this teaching is worded as an optional feature (i.e. “it may be desirable”) rather than a teaching of a feature or relationship which is absolutely required to practice the invention of Kupiszewski, and there is no teaching of how close the CTEs of materials must be to be “closely matched” or whether the “cast aluminum bronze” of Kupiszewski and “Cr-Ni steel” of Dietrich are or are not “closely matched”.  As discussed in the rejection of claim 19, cast aluminum bronze has a CTE of 16.2 x 10-6 m/mK and CR-Ni steel may have a CTE of up to 16 x 10-6 m/mK and examiner therefore finds these values to be “closely matched” (differing by less than one millionth of a meter per meter-Kelvin) and to fall within the scope of the teachings of Kupiszewski, rather than Kupiszewski “teaching away” from such values as applicant has asserted.
For this reason, applicant’s argument is not found to be persuasive.

Applicant further argues on pg. 8 of the response that examiner has not given appropriate consideration to the teaching of the manifold being additively manufactured and asserts that examiner has failed to establish whether the material of Dietrich is capable of use in additive manufacturing, thus rendering the rejection improper.

Further, examiner provides in support of the finding that this steel is capable of use in additive manufacturing the enclosed non-patent literature of METAL AM, an article describing additive manufacturing of a machine part from nickel-chromium steel using an “electric arc welding Additive Manufacturing process”.  This literature is not relied upon in the rejection of the instant claims or as a modification to the applied prior art, but only to illustrate a known property of the material discussed in that art, namely its applicability in additive manufacturing.
For these reasons, applicant’s argument is not found to be persuasive.

Applicant argues on pg. 9-10 of the reply that with regard to the rejection of claims 1 and 14, Kupiszewski teaches away from the modification set forth in the rejection “Similar to the discussion of claim 19 above”, asserting specifically that “Kupiszewski teaches using the same materials”.
In response, examiner disagrees.  As discussed above with regard to claim 19, Kupiszewski does not require “using the same materials” but only teaches that “like” or “properly matching” material “may” be used, or that the CTEs of different materials may be “closely matched” without explicit teaching of specific meanings or tolerances for any of these terms.  As discussed above, even at a scale of millionths of a meter, the materials taught by Kupiszewski and Dietrich are within one decimal place of one another, 
For the reasons discussed above with regard to claim 19, this argument is not found to be persuasive.

Applicant further argues on pp. 9-10 that “The Examiner has not provided a convincing line of reasoning as to why one having ordinary skill in the art would change the materials of Kupiszewski when the reference teaches using the same materials” with regard to the rejections of claims 1 and 14.
In response, examiner disagrees.  Setting aside applicant’s assertion that Kupiszewski “teaches using the same materials” as this argument has been addressed above, examiner has provided the motivation to modify Kupiszewski with the steel manifolds/headers of Dietrich 629 of “because low-strength materials like aluminum or even higher-strength aluminum alloys have a strength lower than that of steel and can thus limit the sizes of parts and thus the performance of the heat exchanger as taught in col. 1, lines 29-41 and col. 2, lines 41-49 [of Dietrich].”  Applicant has provided no reasoning or argument against this motivation besides the characterization already addressed of Kupiszewski as “teach[ing] using the same materials”.  As such, applicant’s argument that the examiner has not provided motivation for this modification is not found to be persuasive and this rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	20 December 2021

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763